Reese, Ch. J.
This cause was submitted October 5, 1887, and on the 12th day of the same month the decree of the district court was reversed and an opinion filed, which appears in volume 22 of the Nebraska Reports at page 183.
On the 21st day of November, of the same year, a motion to modify the judgment, and for a rehearing, was filed; and on the 18th day of January, 1888, a rehearing was allowed. On the 25th day of September, of the same year, the case was argued and again submitted.
Upon a further examination of the case, we are satisfied with the decision arrived at on the first hearing, with the exception of that part of the decree which renders lots three and four, block ten, Wymore’s addition to Wymore, subject to the payment of the partnership debts of Eisher, Murphy, and Nye. These lots seem never to have formed any part of. the partnership property of said firm, and from the evidence in the whole case we are satisfied that they should not have been included within the decree.
To this extent, the decree heretofore rendered in this court will be modified.
Judgment accordingly.
The other Judges concur.